United States Court of Appeals
                     For the First Circuit


No. 03-1170
No. 03-1533

                        BERNARD FLOWERS,

                      Plaintiff, Appellant,

                               v.

OFFICER DARREN FIORE, OFFICER LAWRENCE SILVESTRI, OFFICER MICHAEL
        GARAFOLA, and THE TOWN OF WESTERLY, RHODE ISLAND,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on February 25, 2004, is
amended as follows:

Page 21, line 4: "Flowers" should be "Fiore"